DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 10-17, drawn to a membrane electrode assembly.
Group II, claim(s) 18, drawn to a process for fabricating a membrane electrode assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a membrane electrode assembly comprising a cathode electrode comprising a mixture of a cathode catalyst material and an anion exchange ionomer, an additional separating layer of anion exchange ionomer, a cation exchange polymer membrane and an anode electrode layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuhl et al. (U.S. 2017/0321334).  
Kuhl discloses a membrane electrode assembly (see e.g. Fig. 4, MEA 400; Paragraph 0059, lines 1-2) comprising an anode electrode layer (see e.g. Fig. 4, anode 440; Paragraph 0059, lines 3-4), a cation exchange polymer membrane (see e.g. Fig. 4, ion-conducting membrane 465 comprising a cation-conducting polymer; Paragraph 0061, lines 6-9), an anion exchange ionomer layer (see e.g. Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15) and a cathode electrode (see e.g. Fig. 4, cathode 420; Paragraph 0059, lines 3-4), the cathode electrode comprising a mixture of a cathode catalyst material and an anion exchange ionomer (see e.g. Paragraph 0061, lines 1-5).
During a telephone conversation with Laurence Greenberg on 3/28/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 10-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 10-17 are under consideration in this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said anionic polymer membrane" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “an ionic conductive polymer membrane” and “an anionic conductive polymer” are previously introduced in claim 11, line 4, and claim 12, lines 3-4, respectively. It is unclear whether the recitation of claim 13 is referring to one of these previous limitations, or introducing a new limitation. For examination purposes, it has been interpreted as referring to layer of the ionic conductive polymer membrane comprising the anionic conductive polymer.
Claim 14 recites the limitation "said cationic polymer layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a cationic conductive layer” is introduced in claim 12, lines 6-7. It is unclear whether the recitation of claim 14 is referring to this previous limitation, or introducing a new limitation. For examination purposes, it has been interpreted as referring to this previous “cationic conductive layer”.
Claim 14 recites the limitation of the anionic conductive layer “tak[ing] a porosity” of said cathode catalyst layer. It is unclear what is meant by this limitation. For example, it could be interpreted as meaning that the anionic conductive layer has the same porosity as the cathode catalyst layer, that it removes the porosity of the cathode catalyst layer, or that it takes the shape of the porous surface of the catalyst layer as described on Page 7, line 24-30, of the instant specification. The specification does not provide a clear explanation as to what constitutes “tak[ing] a porosity”. For examination purposes, it has been interpreted to mean either that the two layers have the same porosity, or that the anionic conductive layer takes the shape of the porous catalyst layer surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. 2017/0321334), hereinafter Kuhl.
Regarding claim 10, Kuhl teaches an electrochemical co-electrolysis cell for the reduction of carbon dioxide (see e.g. Paragraph 0034, lines 1-4), the cell comprising a membrane electrode assembly (MEA) (see e.g. Fig. 4, MEA 400; Paragraph 0059, lines 1-2) including an anode electrode layer (see e.g. Fig. 4, anode 440; Paragraph 0059, lines 3-4), a cathode electrode layer (see e.g. Fig. 4, cathode 420; Paragraph 0059, lines 3-4), and a cation exchange polymer membrane disposed between said anode electrode layer and said cathode electrode layer (see e.g. Fig. 4, ion-conducting membrane 465 comprising a cation-conducting polymer; Paragraph 0061, lines 6-9); said cathode electrode layer including a mixture of a cathode catalyst material and an anion exchange ionomer (see e.g. Paragraph 0061, lines 1-5), and a distribution of said anion exchange ionomer within said cathode electrode layer causing said anion exchange ionomer to separate said cathode catalyst material from said cation exchange polymer membrane (see e.g. Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15).
Kuhl does not explicitly teach the distribution of the anion exchange ionomer causing said anion exchange ionomer to form a discontinuous contact interface with said cation exchange polymer membrane. Kuhl does however teach the anion exchange ionomer layer preferably being porous (see e.g. Paragraph 0055, lines 1-3, and Paragraph 0061, lines 15-16). Kuhl further teaches the overall ion exchange layer, including the cation exchange and anion exchange layers, preferably having at least one nonporous layer to prevent reactants and products of the cathode from passing to the anode and vice versa (see e.g. Paragraph 0051, lines 4-7). The combination of the porous anion exchange ionomer layer and the nonporous other layer, the cation exchange membrane, would result in a discontinuous contact surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cation exchange membrane of Kuhl to be nonporous when the anion exchange ionomer layer is porous, creating a discontinuous contact surface, in order to prevent cathode reactants and products from passing to the anode and vice versa.
Regarding claim 11, Kuhl teaches a membrane electrode assembly (see e.g. Fig. 4, MEA 400; Paragraph 0059, lines 1-2), comprising an anode electrode layer (see e.g. Fig. 4, anode 440; Paragraph 0059, lines 3-4); a cathode electrode layer (see e.g. Fig. 4, cathode 420; Paragraph 0059, lines 3-4); and an ionic conductive polymer membrane disposed between said anode electrode layer and said cathode electrode layer (see e.g. Fig. 4, ion-conducting polymer layer 460; Paragraph 0059, lines 3-5); said ionic conductive polymer membrane being formed of two layers of different ionic conductive polymers (see e.g. Fig. 4, membrane layer 465 comprising a cation-conducting polymer and cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0059, lines 5-7, and Paragraph 0061, lines 6-15).
Kuhl does not explicitly teach a discontinuous polymeric interface being formed between said two layers of different ionic conductive polymers. Kuhl does however teach the anion exchange ionomer layer preferably being porous (see e.g. Paragraph 0055, lines 1-3, and Paragraph 0061, lines 15-16). Kuhl further teaches the overall ion exchange layer, including the cation exchange and anion exchange layers, preferably having at least one nonporous layer to prevent reactants and products of the cathode from passing to the anode and vice versa (see e.g. Paragraph 0051, lines 4-7). The combination of the porous anion exchange ionomer layer and the nonporous other layer, the cation exchange membrane, would result in a discontinuous contact surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cation exchange membrane of Kuhl to be nonporous when the anion exchange ionomer layer is porous, creating a discontinuous contact surface, in order to prevent cathode reactants and products from passing to the anode and vice versa.
Regarding claim 12, Kuhl teaches one of said two layers of different ionic conductive polymers is an anionic conductive polymer being in contact with a cathode catalyst layer included in said cathode electrode layer (see e.g. Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15); and the other of said two layers of different ionic conductive polymers is a cationic conductive layer being in contact with said anode electrode layer (see e.g. Fig. 4, ion-conducting membrane 465 comprising a cation-conducting polymer; Paragraph 0061, lines 6-9). 
Regarding claim 13, Kuhl teaches said cathode electrode layer having a side in contact with said anionic polymer membrane (see e.g. Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15) and having a 3D porous structure including a catalytic active powder and an anionic conductive polymer (see e.g. Paragraph 0061, lines 1-3, and Paragraph 0046, lines 1-4 and 8-11). 
Regarding claim 15, Kuhl teaches an electrochemical device capable of transforming CO2 into fuels or other chemical molecules including CO, CH4, C2H4 and alcohols (see e.g. Paragraph 0037, lines 1-3, Paragraph 0042 and Table 2) using electricity, water and CO2 gas (see e.g. Fig. 8, inputs of COx which comprises CO2 gas, electricity, and water as an anode feed material; Paragraph 0083, lines 1-3, and Paragraph 0006, lines 1-2, and Paragraph 0007, lines 4-6), the device comprising an MEA according to claim 10 (as stated above).
Regarding claim 16, Kuhl teaches an electrolyzer for hydrogen production (see e.g. Paragraph 0042 and Table 2, syngas as one of the reduction products of the electrochemical cell, which comprises H2 and CO as described on Page 9, lines 28-29 of the instant specification), the electrolyzer comprising an MEA according to claim 10 (as stated above).
Regarding claim 17, Kuhl teaches all the elements of the MEA of claim 10 as stated above. Kuhl further teaches an electrochemical cell comprising the MEA (see e.g. Paragraph 0034, lines 1-4). Kuhl does not explicitly teach the electrochemical cell being a fuel cell. 
However, MPEP § 2114 II states that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Kuhl teaches all the structural elements of the claimed cell as stated above, and further teaches that the device is applicable in other contexts where reduction reactions are desirable (see e.g. Paragraph 0037, lines 3-7). No further structural limitations are recited for operation as a fuel cell, and the instant specification describes this as only an operational difference (see Page 8, lines 25-28, of the instant specification). The electrochemical cell of Kuhl is therefore not differentiated from the claimed fuel cell.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl in view of Covitch et al. (U.S. Patent No. 4,386,987), hereinafter Covitch, and Kishino et al. (U.S. 2019/0118144), hereinafter Kishino.
Regarding claim 14, Kuhl teaches all the elements of the membrane electrode assembly of claim 12 as stated above. Kuhl further said anionic conductive layer being deposited on said cathode catalyst layer (see e.g. Fig. 4, cathode buffer layer 425 provided on cathode 420). 
Kuhl does not explicitly teach said anionic conductive layer taking a porosity of said cathode catalyst layer. Interpreting “tak[ing] a porosity” as the anionic conductive layer having the same porosity as the cathode catalyst layer, Kuhl does however teach the anionic conductive layer having any suitable porosity between 1-90% (see e.g. Paragraph 0061, lines 15-16), as well as the cathode layer being porous (see e.g. Paragraph 0046, lines 8-11) and having any suitable porosity for example from 1-90% (see e.g. Paragraph 0061, lines 18-20).
KSR E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porosities of the anionic conductive layer and the cathode layer to be the same as a suitable selection within the ranges of the desired porosities of the layers provided by Kuhl.
Alternatively, interpreting “tak[ing] a porosity” as the anionic conductive layer taking the shape of the surface of the porous cathode catalyst layer, Covitch teaches a method of forming a polymer membrane on an electrode (see e.g. Abstract) comprising depositing a solution of the polymer on a porous electrode structure (see e.g. Col. 3, lines 24-28 and 38-49), resulting in the membrane taking the shape of the porous electrode surface on which it is deposited (see e.g. Fig. 2, polymer coating 20 covering and conforming to the interstices of electrode structure 15; Col. 4, lines 20-22). This solution method allows for concurrent formation of the membrane and attachment of the electrode to the membrane (see e.g. Col. 3, lines 16-21), avoiding the need for using considerable pressure to form a membrane-electrode sandwich structure as with other methods of attaching a pre-formed film to the electrode structure (see e.g. Col. 2, lines 52-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anionic conductive polymer layer of Kuhl to be solution deposited on the porous cathode layer, resulting in the polymer layer conforming to the shape of the porous cathode, as taught by Covitch as a suitable method of concurrently forming the polymer film and attaching it to a porous electrode that avoids the need to use high pressure to form the sandwiched structure.
Kuhl in view of Covitch does not explicitly teach said anionic conductive layer having a thickness equal to approximately 10% of a thickness of said cationic polymer layer. Kuhl teaches the thickness of the anionic conductive layer being approximately between 200 nm and 100 µm, or more specifically between 500 nm and 50 µm (see e.g. Paragraph 0054, lines 14-17), but does not specify the thickness of the cationic polymer layer.
Kishino teaches a bipolar membrane (see e.g. Abstract) comprising an anion exchange membrane with a thickness of preferably 1 to 200 µm (see e.g. Paragraph 0082, lines 1-3), overlapping the thickness of the anion conductive layer taught by Kuhl as stated above, and a cation exchange base membrane of preferably 100-300 µm (see e.g. Paragraph 0060, lines 1-3). If the thickness of the cation exchange membrane is too small, the strength of the membrane may greatly decrease whereas if the thickness is too large, an increase in the bipolar voltage may occur (see e.g. Paragraph 0060, lines 3-7). 
In combination with the 500 nm to 50 µm thickness of the anion conductive layer of Kuhl, the anion conductive layer would have a thickness of 0.1 to 50% of the cationic conductive layer, encompassing the claimed value of the present invention.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cationic conductive polymer layer of Kuhl in view of Covitch to have a thickness of 100 to 300 µm, resulting in the anion conductive layer having 0.1 to 50% of its thickness, as taught by Kishino in order to provide sufficient strength to the membrane without causing a large increase in bipolar voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Unlu et al. (U.S. 2015/0064581) discloses a membrane electrode assembly comprising an anode electrode, a proton exchange membrane, an anion exchange membrane and a cathode electrode.
Hitchems et al. (U.S. Patent No. 6,103,078) discloses an ionically conductive membrane comprising a cation-selective region and an anion-selective region, wherein internal passages are formed at the interface of the two membrane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795